DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “small dent or small pit,” this limitation should be recited as “a small a small 
Claim 1 recites the limitation “pries,” this limitation should be recited as “pry.”
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the latch section of the surface of the elastic engagement plate is separated from small dent or small pit to allow the fan to be drawn out and extracted out of the another structure” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “whereby the fan is configured to be plugged into or extracted out of the another structure through using only one hand.” It is noted that the limitation “one hand” is not recited by the originally filed specification. Similarly, the originally filed specification fails to recite the limitation “hand” in reference to a prehensile, multi-fingered appendage located at the end of the forearm or forelimb of primates such as humans. The specification merely recites the limitation “finger” in [0003] and [0024] and does not further indicate if they are fingers of the same hand, thus reading over the aforesaid “one hand” limitation, or if they are even fingers of the same primate.
  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “small dent or small pit.” The term “small” in claim 1 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0351280, (“Gonzalez”).
Regarding Claim 1: Gonzalez discloses a fan engagement structure (200) for the fan (100) to quickly and securely plug into or extract out of another structure (501, 503, 1000) (As shown in at least Figures 5 – 13; The terms “quickly” and “securely” have been provided with their broadest reasonable interpretation such that the ability of the fan engagement structure 200 to secure the fan 100 to another structure as demonstrated in at least Figure 5 – 13 and as discussed in at least [0052] – [0060]), the fan engagement structure comprising a frame main body (200 generally as shown in at least Figure 2), the frame main body having a first end (As shown in Figure B) an opposite second end (As shown in Figure B), an internal hollow passage (221), the first end configured to mate with the fan (As shown in at least Figures 3 and 4), the frame main body further having a first side (As shown in Figure B) an opposite second side (As shown in Figure B), and an elastic engagement plate (219, 220) ([0047], “[0047] In one or more embodiments, the latching mechanism 200 includes one or more minor cantilever arms 218,219,220.  Where, for example, the sidewalls (105) of the fan assembly (100) include surface features such as recesses (111,112), detents, niches, protrusions, or other features, the one or more minor cantilever arms 218,219,220 can engage those surface features to assist in latching the fan assembly (100) to the latching mechanism 200.”) extending from the first side (As shown in at least Figure B), an outer surface of the elastic engagement plate having a latch section (The extending notch feature of each cantilever arms which engage with the corresponding recesses of the fan as described in at least [0047]; It is noted that the term outer is provided with its broadest reasonable interpretation absent the establishment of a frame of reference further defining a coordinate system locating common features), the second side having a finger latch section (202) ([0042], “the cantilevered arm 202 angularly deflects 203 to a release position;” [0051], “In one embodiment, the finger lever 206 is configured to extend from the termination beam 205 at an obtuse angle 304”), wherein the finger latch section (202) is configured such that a user can use one finger of one hand to hook the finger latch section of the second side of the frame main body and another finger to pries the elastic engagement plate (219, 220) (It is noted that the use of the limitations “one finger” and “another finger” are not limiting to a first finger and a second finger from a single hand, nor is the limitation “user” limited to a single person, such that as currently recited the features may be operated by fingers of multiple persons and still read over the claim), and further the latch section of the surface (interpreted as referring to the previously recited “an outer surface”) of the elastic engagement plate is separated from small dent or small pit (111, 112) ([0037], and [0042]) to allow the fan to be drawn out and extracted out of the another structure (As shown in at least Figures 2, 3, 7, and 9, the engagement plate needs to be separated from the fan housing to allow for the fan to be drawn out and extracted from the another structure 503 in the instance that the frame main body 200 is not drawn out or extracted from the another structure. It is additionally noted that the location of the claimed “small dent or pit” has not been claimed as being on a specific component or element) whereby the fan is configured to be plugged into or extracted out of the another structure through using only one hand (The apparatus as disclosed by Gonzalez is capable of being operated in a manner such that only one hand of one person is utilized to perform the functions such that the fan is plugged into or extracted out of the another structure) (The terms “quickly” and “securely” have been provided with their broadest reasonable interpretation such that the ability of the fan engagement structure 200 to secure the fan 100 to another structure as demonstrated in at least Figure 5 – 13 and as discussed in at least [0052] – [0060]).  


    PNG
    media_image1.png
    770
    1422
    media_image1.png
    Greyscale

Figure B: Features of Gonzalez

Regarding Claim 2: Gonzalez discloses the fan engagement structure as claimed in claim 1; Gonzalez further discloses wherein only one end of the elastic engagement plate (219, 220) is connected with the first side of the frame main body (As shown in at least Figures 2 and B; The engagement elastic plate is connected to the fan engagement structure only at one end of the engagement elastic plate as shown where the fan engagement structure is formed to a 90° angle, the opposing end of the engagement elastic plate is unrestrained by the fan engagement structure and left open to engage with the fan housing as described in at least [0047]), a left side and a right sides of the elastic engagement plate respectively having a first gap and a second gap (As shown in at least Figure 2; Each engagement elastic plate is shown having a gap to the top and bottom where the engagement elastic plate is separated from the sidewall 217, in the orientation as shown, with each gap being interpreted as forming a first gap and a second gap). 
Regarding Claim 4: Gonzalez discloses the fan engagement structure as claimed in claim 1; Gonzalez further discloses wherein the finger latch section (202) extends from an edge of the second side (As shown in at least Figure B; The latch section extends from the perimeter edge of the second side of the frame main body) and has a perpendicularly extending section (As shown in at least Figure B; The first portion of the finger latch section is shown extending at approximately 90° from the base plate portion of the frame main body, generally shown as 201, such that it is broadly interpreted as extending in a perpendicular manner) and a U-shaped extending section (As shown in at least Figure B; At least elements 211, 205, 206, and 212 form a U-shape section which is connected to the perpendicularly extending section), the perpendicularly extending section and the U-shaped extending section being connected with each other (As shown in at least Figure B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0351280, (“Gonzalez”).
Regarding Claim 1: Gonzalez discloses a fan engagement structure (200) for the fan (100) to quickly and securely plug into or extract out of another structure (501, 503, 1000) (As shown in at least Figures 5 – 13; The terms “quickly” and “securely” have been provided with their broadest reasonable interpretation such that the ability of the fan engagement structure 200 to secure the fan 100 to another structure as demonstrated in at least Figure 5 – 13 and as discussed in at least [0052] – [0060]), the fan engagement structure comprising a frame main body (200 generally as shown in at least Figure 2) having a first end (As shown in Figure A) an opposite second end (As shown in Figure A), an internal hollow passage (221), the first end configured to mate with the fan (As shown in at least Figures 3 and 4), the frame main body further having a first side (As shown in Figure A) an opposite second side (As shown in Figure A), and an elastic engagement plate (202) ([0042], “the cantilevered arm 202 angularly deflects 203 to a release position”) extending from the first side (As shown in at least Figure A), an outer surface of the elastic engagement plate having a latch section (204, 205, 206) ([0042]; It is noted that the term outer is provided with its broadest reasonable interpretation absent the establishment of a frame of reference further defining a coordinate system locating common features), the second side having a finger latch section (At least 219 and 220), wherein the finger latch section (At least 219 and 220) is configured such that a user can use one finger of one hand to hook the finger latch section of the second side of the frame main body and another finger to pries the elastic engagement plate (202) (It is noted that the use of the limitations “one finger” and “another finger” are not limiting to a first finger and a second finger from a single hand, nor is the limitation “user” limited to a single person, such that as currently recited the features may be operated by fingers of multiple persons and still read over the claim), whereby the fan is configured to be plugged into or extracted out of the another structure through using only one hand (The apparatus as disclosed by Gonzalez is capable of being operated in a manner such that only one hand of one person is utilized to perform the functions such that the fan is plugged into or extracted out of the another structure), however, Gonzalez does not explicitly disclose the latch section of the surface (interpreted as referring to the previously recited “an outer surface”) of the elastic engagement plate is separated from small dent or small pit to allow the fan to be drawn out and extracted out of the another structure. Gonzalez discloses the latch section element 204 passing over the surface of the housing 102 to engage an edge 116 to retain the fan assembly ([0042]). Gonzalez further discloses that the fan assembly sidewalls 105 include surface features such as recesses, dents, niches, protrusions, or other features (111, 112) for engagement with the cantilever arms (2018, 219, 220). It would have been obvious to one of ordinary skill in the art to have modified the sidewall 105 to further include an additional such dent for positively locating the latch section element 204 as such a features saves additional material in the housing ([0037]). The addition of additional dents or recesses in the sidewall is interpreted as a mere duplication of parts as Gonzalez already teaches the application of such a feature. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have incorporated at least one additional dent, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Once modified, Gonzalez teaches the latch section of the surface (interpreted as referring to the previously recited “an outer surface”) of the elastic engagement plate is separated from small dent or small pit (as modified) to allow the fan to be drawn out and extracted out of the another structure (As shown in at least Figures 2, 3, 7, and 9, the engagement plate needs to be separated from the fan housing, and the modified dent of the fan housing, to allow for the fan to be drawn out and extracted from the another structure 503 in the instance that the frame main body 200 is not drawn out or extracted from the another structure. It is additionally noted that the location of the claimed “small dent or pit” has not been claimed as being on a specific component or element). (The terms “quickly” and “securely” have been provided with their broadest reasonable interpretation such that the ability of the fan engagement structure 200 to secure the fan 100 to another structure as demonstrated in at least Figure 5 – 13 and as discussed in at least [0052] – [0060]).  


    PNG
    media_image2.png
    718
    1107
    media_image2.png
    Greyscale

Figure A: Features of Gonzalez

Regarding Claim 2: Gonzalez discloses the fan engagement structure as claimed in claim 1; Gonzalez further discloses wherein only one end of the elastic engagement plate is connected with the first side of the frame main body (As shown in at least Figure A; The first side of the fan engagement structure extends from the frame main body while the end terminus of the second end, which protrudes from the first end, is not connected to the frame main body. The term “connection” is provided with its broadest reasonable interpretation such that the instant connection is interpreted as the mechanical connection at the point where the engagement elastic plate extends from the frame main body (shown turning 90°) and not only through a connection comprising an internal structural connection between elements of the engagement elastic plate which form the material bonds of the element itself), a left side and a right sides of the elastic engagement plate respectively having a first gap and a second gap (As shown in Figure A; A first and second gap is also shown in at least Figure 2 wherein the minor cantilever arm 218 and the unlabeled minor cantilever arm shown gapped, or opposed from, the cantilevered beam 212 portion of the engagement elastic piece 202 are shown as forming first and second gaps between the lever beam 213 extending to form the engagement elastic piece and the lever beam forming the minor cantilever arm 218 and the unlabeled cantilever arm as described).  
Regarding Claim 5: Gonzalez discloses the fan engagement structure as claimed in claim 1; Gonzalez further discloses wherein each of four corners of the frame main body is formed with a through hole ([0045], “In the illustrative embodiment of FIG. 2, four bosses 208,209,210 (with a fourth boss hidden by cantilevered beam 212) are provided to insert into and engage the apertures (107,108,109,110) of the fan assembly (100)”).
Regarding Claim 6: Gonzalez discloses the fan engagement structure as claimed in claim 1; Gonzalez further discloses wherein the first end of the frame main body is mated with a wind outlet side of the fan ([0035], “The fan assembly 100 of FIG. 1 includes a fan 101, a housing 102, and a motor (not shown) disposed within the housing to turn the fan.  The fan 101 turns in response to the motor and draws air 114 through a central cavity 115 of the housing 102.;” As shown in at least Figures 1 and 4).  
Regarding Claim 7: Gonzalez discloses the fan engagement structure as claimed in claim 1; Gonzalez further discloses further comprising a connection port end (104) mated with one end of the fan opposite to the frame main body (As shown in at least Figures 3 and 4; The connection port end is mated with an end of the fan which is opposed to the end of the fan mated with the frame main body, the electrical connection between the connection port end and the fan body is interpreted as providing a mating, or connection, between the fan and the frame main body).
Regarding Claim 8: Gonzalez discloses the fan engagement structure as claimed in claim 1; Gonzalez further discloses wherein the latch section is raised from the surface of the elastic engagement plate (As shown in at least Figure 2; The thickness of the latch section 205 is shown as being thicker than the first 211 and second side 211 of the engagement elastic plate, this change in thickness moves the surface of the latch section out of plane with the surfaces of the first and second sides, this change in plane is broadly interpreted as indicating that the latch section is raised from the surface of the engagement elastic plate).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0351280, (“Gonzalez”), in view of US 2021/0062828, (“Hong”).
Regarding Claim 3: Gonzalez discloses the fan engagement structure as claimed in claim 1; however, Gonzalez fails to explicitly disclose or teach further comprising a mesh body configured to mate between the fan and the first end of the frame main body.
Hong teaches a fan engagement structure (400) similar in application to that of Gonzalez such that the structure is used as a physical interface between a fan and mounting components which are utilized in the installation and/or removal of the fan from another structure. Hong further teaches the placement of a mesh body (120) between the fan engagement structure 400 and the fan 200.
It would have been obvious to one of ordinary skill in the art to have included a mesh body between the fan engagement structure and fan of Gonzalez, as taught by Hong, with the predicted results that such a structure will act as a fan grill, providing protection to the fan, in a manner well known in the art.
Once combined with Hong, Gonzalez in view of Hong teaches comprising a mesh body configured to mate between the fan and the first end of the frame main body.

Response to Arguments
Applicant's arguments filed 2022.07.06 have been fully considered but they are not persuasive.
Applicant argues on page 5 of their remarks that the amended term “outer” in reference to the latch section of the elastic engagement plate reads over Gonzalez. Examiner does not agree and asserts that the as claimed feature is presented broadly as no coordinate system for comparing mechanical features of the claimed elements has been firmly established such that terms such as inner and outer remain as relative terms to the extent that the are based on the movable point of view of an observer of said system.
In response to applicant's argument on page 6 of their remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a provided depth of the internal hollow passage) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments of pages 7 – 9 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner notes that the features of the claims are presented broadly and that the descriptions of operating the invention as provided in the arguments are not recited by the claims, nor are they recited by the originally filed specification, such that the prior art is interpreted as being capable of functioning in the claimed manner (i.e. removal through the use of hands and fingers).
Applicant argues on pages 9 – 11 of their remarks that the aforesaid 35 USC § 103 rejection fails to meet the statutory requirements of 103; however, it is noted that their arguments therein pertain to the previously addressed arguments of the features of the independent claim which has been rejected under 35 USC § 102 and not 35 USC § 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN DOYLE/
Examiner, Art Unit 3746                                                                                                                                                                                             
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746